Order entered May 21, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00017-CV

        JAMES DAVID HORTON AND ROBBIE LESA HORTON, Appellants

                                            V.

  SUSAN MCMILLION MARTIN, SHANNON PRITCHARD, BROOKE DAVES AND
                   KIMBERLY STOVALL, Appellees

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-14-11551

                                        ORDER
      Appellants’ motion for leave to use power point in oral arguments filed May 18, 2015 is

DENIED.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE